Citation Nr: 9909004	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a low back injury with dextroscoliosis, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from 
November 1993 to June 1996.


REMAND

In this case, in an October 1996 rating decision the RO 
awarded the veteran service connection and a noncompensable 
disability evaluation for the residuals of a low back injury 
with dextroscoliosis.  And, as the veteran contends that her 
low back disability is more disabling than currently 
evaluated, she is seeking a compensable evaluation for her 
low back disability.

Upon a preliminary review of the case, the Board notes that, 
during the October 1998 appeal hearing before the undersigned 
member of the Board, the veteran testified that she was 
examined and treated for her low back disability at the Hines 
VA Medical Center (VAMC).  As well, the Board notes that the 
claims file includes an August 22, 1996 VA examination report 
which refers to an evaluation that the veteran underwent for 
her low back disability at the Hines VAMC.  However, the 
Board finds the claims folder is devoid of the veteran's 
examination/treatment records from this VA facility.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
evaluation/treatment records from the Hines VAMC are 
obtained, or that the record on appeal contains documentation 
indicating that such records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain information with respect to 
her specific dates of 
evaluation/treatment at the Hines VAMC.  
Subsequently, the RO should attempt to 
obtain these records.  If the search for 
these records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility indicating that these records 
were not available.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, she should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until she is notified by the RO.


		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


